Citation Nr: 0112608	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-06 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1947 
to September 1951.  His appeal arises from an August 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which granted 
service connection for tinnitus and assigned a 10 percent 
evaluation, effective as of June 1999.  This appeal ensued 
after the veteran expressed disagreement with respect to the 
10 percent evaluation.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for bilateral hearing loss will be discussed in 
the REMAND portion of this decision. 


FINDINGS OF FACT

1.  With respect to tinnitus, all relevant evidence necessary 
for an equitable determination has been obtained by the RO, 
and no further development is necessary to comply with the 
Veterans Claims Assistance Act of 2000.

2.  The veteran suffers from recurrent to constant high-
pitched, variable intensity tinnitus, which has not been 
shown to present an exceptional or unusual disability picture 
such as marked interference with employment or the need for 
frequent hospitalizations.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.87, Diagnostic Code (DC) 6260 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 1999 rating decision, the RO granted service 
connection for tinnitus, for which a 10 percent rating was 
assigned effective from April 1998.  The veteran responded by 
filing a notice of disagreement with respect to the 10 
percent rating.  As this is a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  

I.  Duty to Assist

In such cases, VA has a duty to assist the veteran in 
developing facts which are pertinent to that claim.  In 
November 2000, the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "VCAA") became 
law, and substantially modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new law affects claims pending on or 
filed after the date of enactment (as well as certain claims 
which were finally denied during the period from July 14, 
1999 to November 9, 2000).  Changes potentially relevant to 
the veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Where the law or 
regulations governing a claim change after the claim has been 
filed, but before the appeal process has been concluded, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The Board finds the 
VCAA to be applicable in the veteran's case.  Id.

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the VCAA.  The record includes four 
VA audiology examination reports, as well as the report of a 
private hearing evaluation conducted in February 2000.  The 
veteran affirmatively indicated in a June 2000 statement that 
he had no further evidence to submit.  Moreover, the Board 
concludes that the discussions in the rating decision, 
statement of the case, supplemental statement of the case, 
and letters have informed the veteran and his representative 
of the information and evidence necessary to warrant 
entitlement to the benefit sought; therefore, compliance with 
VA's notification requirement has been met.  

The Board thus finds that the current record is adequate to 
allow for equitable review of the veteran's claim and that no 
further action is necessary to meet the requirements of the 
VCAA.  Accordingly, under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet.App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

II.  Discussion

The veteran's service medical records show no indication of 
in-service complaints of tinnitus or hearing loss.  However, 
he was acknowledged to be in a high noise environment, and VA 
examiners have indicated that his current tinnitus is 
consistent with noise exposure.  On this basis, service 
connection was granted for bilateral tinnitus.  The RO 
assigned a rating of 10 percent for bilateral tinnitus under 
38 C.F.R. § 4.87, DC 6260.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. §§ 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Since 10 percent is the maximum rating available under DC 
6260, the Board must consider whether an extraschedular 
evaluation is warranted under 38 C.F.R. § 3.321(b)(1).  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  In exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  

Turning to the facts of this case, the Board notes that there 
are four VA ear/audiological examinations of record: in March 
1998 (at the VA Medical Center (VAMC) in Lexington, Kentucky; 
in June 1998 (at the Lexington VAMC); in July 1999 (at the 
VAMC in Huntington, West Virginia); and in May 2000 (at the 
Chillicothe division office of the Columbus, Ohio, VA 
Outpatient Center (OPC)).  In addition, the claims file 
contains a private hearing evaluation conducted in February 
2000 at the Southern Ohio Medical Center Speech & Hearing 
Department.  The private examination is silent as to the 
presence or absence of tinnitus.  However, all four VA 
examinations note the presence of a high-pitched buzzing or 
ringing, usually characterized as constant, which interferes 
with the veteran's ability to concentrate and to fall asleep 
at night.

Nevertheless, the Board notes that there has been no 
assertion or showing that the veteran's service-connected 
tinnitus has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards" and concludes that an 
extraschedular evaluation is not warranted.  See Bagwell, 9 
Vet.App. at 338-339; Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's service-connected tinnitus.  In reaching this 
decision, the Board acknowledges that, under the prior and 
revised provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the veteran's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in this case.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)); see Gilbert, 1 Vet. App. at 
55.


ORDER

An initial rating in excess of 10 percent for tinnitus is 
denied.





REMAND

The veteran also perfected an appeal with respect to the 
initial 10 percent rating assigned for his service-connected 
bilateral hearing loss disability.  Before the Board can 
decide the merits of this claim, however, additional medical 
development is needed to clarify the level of disability due 
to hearing loss. 

Rating criteria for hearing loss (impairment of auditory 
acuity) are found at 38 C.F.R. §§ 4.85-4.87.  Evaluation of 
hearing disabilities is based on controlled speech 
discrimination tests, together with the results of a puretone 
audiometry test.  Id.  Ratings are derived by a purely 
mechanical application of the rating schedule to the numeric 
designations assigned after the audiometric results are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

The veteran underwent four VA hearing/audiological 
examinations and one private hearing examination.  During the 
March 1998 VA examination, the veteran's audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
--
75
LEFT
25
25
45
70
80

Average decibel loss at 1000, 2000, 3000 and 4000 Hertz could 
not be measured in the right ear due to the omission of a 
measurement at 3000 Hertz level, which was noted to be 55 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 92 percent in 
the left ear.

At his June 1998 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
80
85
LEFT
30
30
50
80
85

Average decibel loss at 1000, 2000, 3000 and 4000 Hertz was 
63.75 in the right ear and 61.25 in the left ear.  Speech 
audiometry revealed speech recognition ability of 44 percent 
in each ear. 

The July 1999 VA audiological evaluation showed pure tone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
65
75
80
LEFT
30
35
55
70
70

Average decibel loss at 1000, 2000, 3000 and 4000 Hertz was 
63.75 in the right ear, and 57.5 in the left ear.  Speech 
audiometry revealed speech recognition ability of 76 percent 
in the right ear and of 68 percent in the left ear.

At the February 2000 private audiological evaluation, pure 
tone thresholds were measured as:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
75
95
100
LEFT
55
45
65
85
90

Average decibel loss at 1000, 2000, 3000 and 4000 Hertz was 
80 in the right ear and 71.25 in the left ear.  Speech 
audiometry revealed speech recognition ability of 64 percent 
in the right ear and of 64 percent in the left ear.

Finally, at the May 2000 VA audiological evaluation, pure 
tone decibel thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
80
95
100
LEFT
55
55
80
95
100

Average decibel loss at 1000, 2000, 3000 and 4000 Hertz was 
83 in the right ear and 83 in the left ear.  Speech 
audiometry revealed speech recognition ability of 70 percent 
in the right ear and 60 percent in the left ear.

The Board notes that the findings contained in the May 2000 
audiological examination may be inadequate for evaluating the 
veteran's hearing loss because the veteran's responses on 
testing appear to be invalid due to what the examiner 
described as a "functional, non organic overlay."  In that 
report, the examiner stated:

[The veteran's] responses to pure tones appeared 
to be exaggerated and inconsistent.  To try and 
resolve this problem, [the veteran] was 
reinstructed several times, and was brought back 
for retesting on a second visit - but the 
inconsistent responses continued.  [The 
veteran's] pure tone responses were judged to be 
exaggerated in both ears because his speech 
reception thresholds (SRT's) of 40 dB HL AU were 
significantly better than his pure tone averages.  
Specifically, speech reception thresholds were 
12.5 dB better than the best two frequency pure 
tone average in the right ear; and 15dB better 
than the best two frequency pure tone average in 
the left ear.  His pure tone responses were 
judged to be inconsistent because his responses 
varied on test/retest in the same session by much 
greater than 10 dB at 500 Hz through 3000 Hz in 
both ears.  The test/retest discrepancy was most 
notable when pure tones were presented in a 
descending versus ascending approach. (Note: On 
test/retest during the same session, [the 
veteran's] responses to pure tones in the right 
ear varied by 35 dB at 500 Hz, 20 dB at 1000 Hz, 
15 dB at 2000 Hz, 10 dB at 2000 Hz, and 10 dB at 
4000 Hz.  His retest responses in the left ear 
varied by 35 dB at 500 Hz, 35 dB at 1000 Hz, 20 
dB at 2000 Hz, 15 dB at 3000 Hz, and 10 dB at 
4000 Hz.  

The examiner thus concluded that the results obtained in May 
4, 2000 and May 18, 2000 were inconclusive regarding the 
veteran's exact hearing status.  Medical follow-up was thus 
recommended for an ear or hearing problem.  The examiner also 
commented that test results showed no evidence of a middle 
ear or retrocochlear disorder which would warrant medical 
follow-up; however, such follow-up may be warranted for an 
opinion regarding the cause of the non-organic/functional 
hearing loss overlay.  

The Board is cognizant of the need to ensure that 
deliberately misrepresentative testing responses are not used 
as a basis for disability evaluation.  Therefore, the veteran 
should be afforded an additional VA audiological evaluation 
to determine the nature and severity of his bilateral hearing 
loss disability. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be examined by a 
VA audiologist as well as an ear, nose 
and throat (ENT) specialist to determine 
the nature and severity of his bilateral 
hearing loss.  All necessary tests and 
studies should be conducted, to include 
an audiological evaluation.  The 
examiners are requested to review the 
veteran's entire claims folder prior to 
examination and comment on the May 2000 
audiological examination report.  In 
particular, the examiners should indicate 
whether any of the veteran's responses 
appear to have been exaggerated.  The ENT 
specialist is also requested to provide 
an opinion as to the cause of any non-
organic/functional hearing loss overlay.  
A complete rationale for any opinion 
expressed must be provided.

2.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedures 
at once.  The RO should also review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.

3.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the veteran's claim of entitlement to an 
initial evaluation in excess of 10 
percent for the veteran's bilateral 
hearing loss.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

